Citation Nr: 0311874	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-14 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for lumbar strain.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to an increased rating for dysthymic 
disorder, currently evaluated as 30 percent disabling. 

5.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling. 

6.  Entitlement to increased (compensable) rating for 
costochondritis.


WITNESS AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to 
December 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1998 and June 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
benefits sought.  

At his personal hearing before the undersigned sitting as a 
Veterans Law Judge, the veteran withdrew a claim for 
entitlement to an increased rating for kidney stones, 
currently evaluated as 10 percent disabling.  When an appeal 
is perfected, it continues until it is resolved by the 
claimant withdrawing the appeal, until the full benefits 
sought on appeal are granted by the RO or until there is a 
decision by the Board.  Holland v. Brown, 9 Vet. App. 324 
(1996).  In light of the withdrawal of the claim, the Board 
is without further jurisdiction as to that matter.

The claims for service connection for left knee disability 
and increased ratings for dysthymic disorder, headaches, and 
costochondritis will be addressed in the Remand portion of 
the case.


FINDINGS OF FACT

1.  Hypertension was diagnosed during and subsequent to 
service.

2.  The medical evidence of record reflects that it is at 
least as likely as not that lumbar strain is related to 
service. 


CONCLUSIONS OF LAW

1.  Hypertension was incurred in military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West  2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2002). 

2.  Resolving all reasonable doubt in the veteran's favor, 
lumbar strain was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Hypertension

In a May 2003 VA examination report; the examiner concluded 
that, although after a cursory review of the records he was 
unable to identify any abnormal blood pressure readings in 
service, he felt that entitlement to service connection was 
warranted if a more careful review of the record revealed 
evidence of elevated blood pressure readings or a diagnosis 
of the claimed disorder.  The examiner diagnosed essential 
hypertension and noted that the veteran reported that it was 
controlled with medication.  Additionally, VA medical records 
also disclose diagnoses of hypertension, well-controlled with 
medication.  Review of the veteran's service medical records 
confirm several medical assessments of either high blood 
pressure or hypertension during service.  See e.g. outpatient 
treatment records dated in February 1997, March 1997 and May 
1997.  Under the circumstances, entitlement to service 
connection for hypertension is warranted.

Lumbar Strain

The examiner who conducted the May 2003 VA examination of the 
veteran also observed that the veteran had a congenital back 
condition, spina bifida, as well as back trauma in service.  
He concluded that it was impossible to determine whether the 
veteran's back complaints were attributable to the congenital 
condition or the trauma and that it was as likely as not that 
the veteran's low back strain was secondary to the trauma.  
Moreover, private and VA medical records from 1998 to 2002 
show continued complaints and treatment for back pain.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.
Applying the foregoing to the claim for entitlement to 
service connection for lumbar strain, the evidence is in 
equipoise and, resolving doubt in favor of the veteran 
results in a grant of the benefit sought.

VCAA

The Board has considered the veteran's claims with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq.  (West 2002).  Given the favorable outcome 
as noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA in these claims 
would not be justified.


ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for lumbar strain is 
granted.


REMAND

The Board conducted additional development of the claims for 
service connection for a left knee disability and increased 
ratings for dysthymic disorder, headaches, and 
costochondritis pursuant to 38 C.F.R. § 19.9(a)(2), in March 
2003.  The development conducted by the Board was completed 
in May 2003 and, pursuant to a recent decision by the Federal 
Circuit Court of Appeals, the case must be remanded to the RO 
for review of the evidence in the first instance.  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  

2.  Thereafter, the RO should readjudicate 
the claims for service connection for a 
left knee disability and increased ratings 
for dysthymic disorder, headaches, and 
costochondritis.  If the claims remains 
denied, the veteran and any representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



